

115 HR 5544 IH: Ditto Act of 2018
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5544IN THE HOUSE OF REPRESENTATIVESApril 17, 2018Mr. Walker introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend chapter 31 of title 44, United States Code, to require the maintenance of certain records
			 for 3 years, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ditto Act of 2018. 2.Requirement to maintain records (a)AmendmentChapter 31 of title 44, United States Code, is amended by adding at the end the following new section:
				
					3108.Requirement to maintain records
 (a)In generalIf the Internal Revenue Service obtains a preserved record, the Internal Revenue Service shall preserve for not less than 3 years from the date on which the record was obtained—
 (1)the preserved record or a copy of the preserved record; and (2)all records related to the preserved record.
 (b)Preserved record definedIn this section, the term preserved record means any record that is maintained by a person other than the Federal Government pursuant to a rule, guidance, or other directive from the Internal Revenue Service that requires or recommends the person maintain records for a particular period of time on a particular matter.
 (c)Rule of constructionNothing in this section shall be construed as— (1)limiting the preservation of a preserved record for a longer period of time than is required by this section; or
 (2)shortening the period of time a preserved record is otherwise required to be maintained.. (b)Technical and conforming amendmentThe table of sections for chapter 31 of title 44, United States Code, is amended by adding at the end the following new item:
				
					
						3108. Requirement to maintain records..
 (c)Effective date; applicabilityThe amendments made by this section shall take effect as of the date of the enactment of this Act and shall apply with respect to any preserved record (as such term is defined in section 3108(b) of title 44, United States Code, as added by subsection (a)) obtained on or after the effective date.
			